Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Natalie Fonville, Ph.D. on 08/10/2022.

The application has been amended as follows: 
In the Claims:
This listing of claims will replace all prior versions and listings of claims in the application.
1. (Currently Amended) A method of increasing the yield of a drought stressed crop plant, the method comprising applying a compound to the plant, wherein the compound is of formula (I) or agriculturally acceptable salt thereof:


    PNG
    media_image1.png
    138
    400
    media_image1.png
    Greyscale


wherein;
p is 0 or 1;
R1 to R7 independently represent F, N3, NR’R”, C1-4alkyl, -(C1-4alkyl)OH or OH, wherein R’ and R” independently represent hydrogen or C1-4alkyl;	and R8 and R9 are the same or different and represent H or a photo-labile protecting group, wherein at least one of R8 and R9 represents a photo-labile protecting group, and wherein the photo-labile protecting group is of formula (II):


    PNG
    media_image2.png
    98
    290
    media_image2.png
    Greyscale
(II)
wherein;	ring A is selected from the group consisting of a C6-10 aryl group1-4 alkyl, —OR′, halogen, CN, —NR′R″, —COOR′, —(C1-4 alkyl)COOR′ and —O(C1-4 alkyl)COOR′, wherein R′ and R″ are independently selected from hydrogen and C1-4 alkyl or wherein two adjacent ring positions of the C6-10 aryl group are substituted with a -CH2 -O-CH2 moiety;	either (i) R10 and R11 are the same or different and are selected from hydrogen, C1-4alkyl which is unsubstituted or substituted with one or more halogen atoms, -OR’, halogen, -NR’R” or –CO2R’, wherein R’ and R” are independently selected from hydrogen and C1-4alkyl, or (ii) two R10 groups on adjacent photo-labile protecting groups together form a bond and R11 represents hydrogen, C1-4alkyl which is unsubstituted or substituted with one or more halogen atoms, -OR’, halogen, -NR’R” or –CO2R’, wherein R’ and R” are independently selected from hydrogen and C1-4alkyl; n is 0 or 1; and R12 and R13 are the same or different and are selected from hydrogen, C1-4alkyl which is unsubstituted or substituted with one or more halogen atoms, -OR’, halogen, -NR’R” or –CO2R’, wherein R’ and R” are independently selected from hydrogen and C1-4alkyl; wherein X represents the link to the remainder of the compound of formula (I).

2. (Cancelled) 
3. (Previously presented) The method of claim 1, wherein the photo-labile group is selected from;


    PNG
    media_image3.png
    348
    596
    media_image3.png
    Greyscale

wherein X represents the link to the remainder of the compound of formula (I).
4. (Cancelled) 
5. (Cancelled) 
6. (Currently amended) The method of claim [[2]]1, wherein the photo-labile protecting group is of formula (II) and ring A represents a C6-10 aryl group or a dibenzofuranyl ring1-4alkyl, -OR’, halogen, CN, -NR’R”, -COOR’, -(C1-4alkyl)COOR’, and -O(C1-4alkyl)COOR’, wherein R’ and R” are independently selected from hydrogen and C1-4alkyl.
7. (Currently amended) The method of claim [[2]]1, wherein the photo-labile protecting group is of formula (II) and ring A represents a phenyl, or naphthalenyl 
8. (Previously presented) The method of claim 1, wherein the photo-labile protecting group is of formula (IIa): 

    PNG
    media_image4.png
    95
    234
    media_image4.png
    Greyscale
 (IIa)
wherein; ring A represents an unsubstituted or substituted group selected from phenyl, naphthyl or dibenzofuranyl, wherein a substituted phenyl, naphthyl or dibenzofuranyl group is substituted with2-O-CH2- moiety; and the R10 represents hydrogen, methyl, -CF3 or –COOH; wherein X represents the link to the remainder of the compound of formula (I).
9. (Cancelled) 

10. (Cancelled) .

11. (Previously presented) The method of claim 1, wherein R1 to R7 represent hydroxyl.

12. (Previously presented) The method of claim, wherein p is 1.

13. (Cancelled).

14. (Previously presented) The method of claim 1, wherein the crop plant is a cereal crop selected from a genera selected from the group consisting of Triticum, Zea, Oryza, Hordeum, Sorghum, Panicum, Avena, and Secale.

15. (Cancelled).

16. (Cancelled).

17. (Cancelled).

18. (Currently amended) The method of claim 1, wherein the compound of formula (I) is applied to the droughtdrought

19. (Currently amended) The method of claim 1, wherein the droughtdrought

20. (Currently amended) The method of claim 1, wherein the compound of formula (I) is applied to the drought stressed plant together with at least one fertilizer, fungicide, herbicide, insecticide or plant growth regulator.

21. (Cancelled).

22. (Cancelled).

23. (Currently amended) The method of claim 1, wherein the droughtdrought

Cancel claims 24-26.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest applying the instant compounds of formula I to drought stressed crop plants to enhance or restore their growth. Inventor has declared the novelty of the instant compounds of Formula I in US Patent 9023763. Applicants submitted declarations dated 01/21/2021 and 11/05/2021 demonstrating that the instant compounds oNPE-T6P and DMNB-T6P are effective in promoting growth of plant crop experiencing drought. The 35 USC 103 and Obviousness type Double Patenting Rejection of record are withdrawn in light of the Declarations demonstrating the growth of plants experiencing drought. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616